IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TYRONE PEELE,                              : No. 26 EM 2018
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
MICHAEL D. OVERMYER,                       :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 3rd day of May, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus and the Petition for

Motion to Vacate Final Judgment are DENIED.